        


Exhibit 10.3
THE ALLSTATE CORPORATION
2019 EQUITY INCENTIVE PLAN
OPTION AWARD AGREEMENT


[Name]


In accordance with the terms of The Allstate Corporation 2019 Equity Incentive
Plan (the "Plan"), pursuant to action of the Compensation and Succession
Committee of the Board of Directors, The Allstate Corporation (the "Company")
hereby grants to you (the "Participant"), subject to the terms and conditions
set forth in this Option Award Agreement (including Annexes A and B hereto and
all documents incorporated herein by reference) the right and option (the
"Option") to purchase from the Company the number of shares of its common stock,
par value $.01 per share, set forth below:


Type of Option Granted:     Nonqualified    


Number of Shares to
which Option Pertains:        [_________]


Date of Grant:            [_________]


Option Exercise Price:
$_________, which is the Fair Market Value on the Date of Grant



Vesting:
[_______________________________________________]

(subject to Section 2 of Annex A)


Expiration Date:
Close of business on [_________]



Exercise Period:
Date of Vesting through Expiration Date (subject to Section 2 of Annex A)



THIS OPTION IS SUBJECT TO FORFEITURE AS PROVIDED IN THIS OPTION AWARD AGREEMENT
AND THE PLAN.


Further terms and conditions of the Award are set forth in Annexes A and B
hereto, which is an integral part of this Option Award Agreement.


All terms, provisions, and conditions applicable to the Option Award Agreement
set forth in the Plan and not set forth herein are hereby incorporated by
reference. To the extent any provision hereof is inconsistent with a provision
of the Plan, the provision of the Plan will govern. A copy of the Plan is
available at the Fidelity NetBenefits® website at www.NetBenefits.com. By
accepting this Award as provided in the following sentence, the Participant
hereby acknowledges the receipt of a copy of this Option Award Agreement
including Annexes A and B and a copy of the Prospectus and agrees to be bound by
all the terms and provisions hereof and thereof. This Award will be deemed
accepted if the Participant does not decline this Award by accessing the
Fidelity NetBenefits® website at www.NetBenefits.com and selecting the “Decline
Grant” option for this Award within 30 days of the Date of Grant.




Attachment: Annexes A and B


                            


1





--------------------------------------------------------------------------------






ANNEX A


TO


THE ALLSTATE CORPORATION
2019 EQUITY INCENTIVE PLAN
OPTION AWARD AGREEMENT




Further Terms and Conditions of Award. It is understood and agreed that the
Award of the Option evidenced by this Option Award Agreement to which this is
annexed is subject to the following additional terms and conditions:


1.    Exercise of Option. To the extent vested and subject to Section 2 below,
the Option may be exercised in whole or in part from time to time by delivery of
written notice (or other method acceptable to the Company) of exercise and
payment to the Equity Plan Administration Office, The Allstate Corporation, 2775
Sanders Road, Ste A1E, Northbrook, Illinois 60062, unless the Company advises
the Participant to send the notice and payment to a different address or a
designated representative. Such notice and payment must be received not later
than the Expiration Date, specifying the number of shares of Stock to be
purchased. The minimum number of shares to be purchased in a partial exercise
shall be the lesser of 25 shares and the number of shares remaining unexercised
under this Award.


The Option Exercise Price shall be payable: (a) in cash or its equivalent, (b)
by tendering previously acquired Stock (owned for at least six months) having an
aggregate Fair Market Value at the time of exercise equal to the total Option
Exercise Price, (c) by broker-assisted cashless exercise, (d) by share
withholding, or (e) by a combination of (a), (b), (c) and/or (d).


With respect to tax withholding required upon exercise of the Option, the
Participant may elect to satisfy such withholding requirements by tender of
previously acquired shares of Stock or by having Stock with a Fair Market Value
equal to the minimum statutory total tax which could be imposed on the
transaction withheld from the shares due upon Option exercise in accordance with
Article 16 of the Plan.


2.    Termination of Employment. Upon the Participant’s Termination of
Employment (as defined in the Plan), the following provisions of this Section 2
shall apply.


(A)    If the Participant's Termination of Employment is on account of death or
Disability, then the Option, to the extent not vested, shall vest, and the
Option may be exercised, in whole or in part, by the Participant (or the
Participant’s personal representative, Beneficiary, estate, or transferee, as
the case may be) at any time on or before the earlier to occur of the Expiration
Date and the second anniversary of the date of such Termination of Employment.


(B)    If the Participant’s Termination of Employment is on account of
Retirement, to the extent the Option is vested on the date of Termination of
Employment, it may be exercised, in whole or in part, by the Participant at any
time on or before the earlier to occur of the Expiration Date and the fifth
anniversary of the date of such Termination of Employment.


(C)    If the Participant's Termination of Employment is on account of
Retirement,


(i)    any Option granted more than twelve (12) months prior to the date of
Retirement to the extent it is not vested, and




1





--------------------------------------------------------------------------------





(ii)     a prorated portion of any Option granted within twelve (12) months of
the date of Retirement to the extent it is not vested (such proration to be
determined by multiplying the Number of Shares to which Option Pertains by a
fraction, the numerator of which is the number of days the Participant was
employed since the Date of Grant and the denominator of which is 365)


shall continue to vest in accordance with its terms, and when vested, may be
exercised, in whole or in part, by the Participant at any time on or before the
earlier to occur of the Expiration Date of the Option and the fifth anniversary
of the date of such Termination of Employment. The remaining portion of the
Option that is not vested shall be forfeited.


(D)    If the Termination of Employment occurs during the Post-Change Period and


(i) the Participant’s Termination of Employment is initiated by the Employer
other than for Cause, death, or Disability, or


(ii) the Participant is a participant in The Allstate Corporation Change in
Control Severance Plan (the “CIC Plan”) and the Participant’s Termination of
Employment is initiated by the Participant for Good Reason,


the Option, to the extent not vested, shall vest and may be exercised, in whole
or in part, by the Participant at any time on or before the earlier to occur of
the Expiration Date and the fifth anniversary of the date of such Termination of
Employment.


(E)    If the Termination of Employment occurs as a result of conduct leading to
immediate termination pursuant to Company or Subsidiary policy based on:


(i)dishonesty, such as theft, fraud, embezzlement, or falsification of Company
or Subsidiary documents;
(ii)conviction of, or entering of a plea of nolo contendere to, a crime that
constitutes a felony;
(iii)acts of physical harm or violence to the property or assets of the Company,
to any employee or customer of the Company or any Subsidiary, or to any
independent contractor or service provider who provides services to the Company
or any Subsidiary; or
(iv)harassment or discriminatory conduct based on sex, race, color, religion,
age, disability, citizenship, national origin, sexual orientation, or status as
a veteran involving any employee or customer of the Company or any Subsidiary,
or any independent contractor or service provider who provides services to the
Company or any Subsidiary;
then any portion of the Option that is not vested shall be forfeited, and the
Option, to the extent it is vested on the date of Termination of Employment, may
be exercised, in whole or in part, by the Participant at any time on or before
the earlier to occur of the Expiration Date and three months after the date of
such Termination of Employment.
 
A Participant whose Termination of Employment occurs as a result of conduct
leading to immediate termination for the conduct outlined in this subsection
2(E), is not eligible for the post-termination equity treatment outlined in
subsections 2(B) and 2(C).


(F)     If the Participant's Termination of Employment is for any other reason,
including Termination of Employment for violation of the Allstate Global Code of
Conduct


2





--------------------------------------------------------------------------------





which results in a recovery under The Allstate Corporation Clawback Policy, any
portion of the Option that is not vested shall be forfeited, and the Option, to
the extent it is vested on the date of Termination of Employment, may be
exercised, in whole or in part, by the Participant at any time on or before the
earlier to occur of the Expiration Date and three months after the date of such
Termination of Employment.


(G)     If the Participant’s Termination of Employment is on account of
Retirement, or in accordance with subsection (D) above, and if the Participant
dies after such Termination of Employment but before the date the Option must be
exercised as set forth in subsections (C) and (D) above, any portion of the
Option that is not vested, and has not been forfeited or expired in accordance
with subsections (C) or (D), shall vest and the Option may be exercised, in
whole or in part, by the Participant’s personal representative, Beneficiary,
estate, or transferee, as the case may be, at any time on or before the earliest
to occur of the Expiration Date, the second anniversary of the date of death,
and the fifth anniversary of the date of such Termination of Employment. If the
Participant's Termination of Employment is for any reason other than death,
Disability, Retirement, or Termination of Employment described in subsection (D)
above, and if the Participant dies after such Termination of Employment but
before the date the Option must be exercised as set forth in subsection (E and
F) above, the Option, to the extent it is vested on the date of the
Participant's death, may be exercised, in whole or in part, by the Participant's
personal representative, Beneficiary, estate, or transferee, as the case may be,
at any time on or before the earlier to occur of the Expiration Date of the
Option and three months after the date of Termination of Employment.


3.    Clawback Policy. This award and any stock, cash or other proceeds
resulting from the vesting or exercise of this award, as well as any cash
incentive compensation for which the Participant may be eligible, are subject to
The Allstate Corporation Clawback Policy adopted by the Compensation and
Succession Committee and attached as Annex B.


4.     Non-Solicitation. While employed and for the one-year period starting on
the date of Termination of Employment, any Participant who has received an Award
under the Plan shall not, directly or indirectly:
(i)    other than in connection with the good-faith performance of his or her
normal duties and responsibilities as an employee of the Company or any
Subsidiary, encourage any employee or agent of the Company or any Subsidiary to
terminate his or her relationship with the Company or any Subsidiary;
(ii)    employ, engage as a consultant or adviser, or solicit the employment or
engagement as a consultant or adviser of, any employee or agent of the Company
or Subsidiary (other than by the Company or its Subsidiaries), or cause or
encourage any Person to do any of the foregoing;
(iii)    establish (or take preliminary steps to establish) a business with, or
encourage others to establish (or take preliminary steps to establish) a
business with, any employee or exclusive agent independent contractor of the
Company or its Subsidiaries that would interfere with the relationship between
the Company or its Subsidiaries and the employee or agent; or
(iv)    interfere with the relationship of the Company or its Subsidiaries with,
or endeavor to entice away from the Company or its Subsidiaries, any Person who
or which at any time since the Participant's hire date was or is a material
customer or materialsupplier of, or maintained a material business relationship
with, the Company or its Subsidiaries.


3





--------------------------------------------------------------------------------





If a Participant violates any of the non-solicitation provisions set forth
above, to the extent permitted by applicable law, the Board or the Committee
may, to the extent permitted by applicable law,  


(i)    cancel or cause to be cancelled any or all of the Participant's
outstanding Awards granted after May 19, 2009;


(ii)    recover or cause to be recovered any or all Proceeds resulting from any
sale or other disposition (including to the Company) of shares of Stock issued
or issuable upon vesting, settlement, or exercise, as the case may be, of any
Award granted after May 19, 2009, if the sale or disposition was effected on or
after the date that is one year prior to the date on which the Participant first
violated any such non-solicitation provisions; and/or


(iii)    recover or cause to be recovered any cash paid or shares of Stock
issued to the Participant in connection with any vesting, settlement, or
exercise of an Award granted after May 19, 2009, if the vesting, settlement, or
exercise occurred on or after the date that is one year prior to the date on
which the Participant first violated any such the non-solicitation provisions.


5.    Non-Competition. Any Participant who has received an Award under the Plan
on and after May 21, 2013, that remains subject to a Period of Restriction or
other performance or vesting condition, shall not, for the one-year period
following the date of Termination of Employment, directly or indirectly engage
in, own or control an interest in, or act as principal, director, officer, or
employee of, or consultant to, any firm or company that is a Competitive
Business. “Competitive Business” is defined as a business that designs,
develops, markets, or sells a product, product line, or service that competes
with any product, product line, or service of the division in which Participant
works. This Section is not meant to prevent Participant from earning a living,
but rather to protect the Company’s legitimate business interests. A Participant
is not subject to this non-competition provision if:


(i)    employed in any jurisdiction where the applicable law prohibits such
non-competition provision; or


(ii)    Termination of Employment occurs during a Post-Change Period and:


(A)    the Participant’s Termination of Employment is initiated by the Employer
other than for Cause, death, or Disability, or


(B)     the Participant is a participant in the CIC Plan and the Participant’s
Termination of Employment is initiated by the Participant for Good Reason.


If a Participant violates the non-competition provision set forth above, the
Board or the Committee may, to the extent permitted by applicable law, cancel or
cause to be cancelled any or all of the Participant's outstanding Awards granted
on or after May 21, 2013, that remain subject to a Period of Restriction or
other performance or vesting condition as of the date on which the Participant
first violated the non-competition provision.


6.    No Limitation on Other Rights; Blue Pencil. Nothing contained in Sections
4 and 4 shall be deemed to (i) limit any additional legal or equitable rights or
remedies the Company may have under applicable law with respect to any
Participant who may have violated the non-solicitation or non-competition
provisions in the Plan or in any other plan, policy, agreement, or arrangement
or (ii) affect any other non-solicitation, non-competition, or other restrictive
covenants to which a Participant is


4





--------------------------------------------------------------------------------





subject. If any of the covenants contained in Sections 4 and 5 or any part
thereof, are held to be unenforceable, the court making such determination shall
have the power to revise or modify such provision to make it enforceable to the
maximum extent permitted by applicable law and, in its revised or modified form,
said provision shall then be enforceable.


7.    Transferability of Options. Except as set forth in this Section 7, the
Option shall be exercisable during the Participant’s lifetime only by the
Participant and may not be assigned or transferred other than by will or the
laws of descent and distribution. The Option, to the extent vested, may be
transferred by the Participant during his lifetime to any "Family Member." A
transfer of the Option pursuant to this Section 7 may only be effected by the
Company at the written request of a Participant and shall be effective only when
recorded in the Company’s record of outstanding Options. Such transferred Option
may not be subsequently transferred by the transferee except by will or the laws
of descent and distribution. A transferred Option shall continue to be governed
by and subject to the terms and limitations of the Plan and this Option Award
Agreement, and the transferee shall be entitled to the same rights as the
Participant, as if no transfer had taken place. In no event shall an Option be
transferred for consideration.


8.    Ratification of Actions. By accepting the Award or other benefit under the
Plan, the Participant and each person claiming under or through him shall be
conclusively deemed to have indicated the Participant's acceptance and
ratification of, and consent to, any action taken under the Plan or the Award by
the Company, the Board, or the Compensation and Succession Committee.


9.    Notices. Any notice hereunder to the Company shall be addressed to its
Equity Plan Administration Office, and any notice hereunder to the Participant
shall be addressed to the Participant at his or her most recent home address on
file with the Company, subject to the right of either party to designate at any
time hereafter in writing some other address.


10.    Governing Law and Severability. To the extent not preempted by Federal
law, this Option Award Agreement will be governed by and construed in accordance
with the laws of the State of Delaware, without regard to conflicts of law
provisions. In the event any provision of the Option Award Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this Option Award Agreement, and this Option Award
Agreement shall be construed and enforced as if the illegal or invalid provision
had not been included.




11.    Definitions. In addition to the following definitions, capitalized terms
not otherwise defined herein shall have the meanings given them in the Plan.


"Board Turnover" – see clause (c) of the definition of “Change in Control.”


“Cause” for those Participants who are not eligible to participate in the CIC
Plan, means a Participant’s Termination of Employment for actions which would
constitute conduct leading to immediate termination pursuant to Company policy.
If a Participant is a participant in the CIC Plan, “Cause” means “Cause” as that
term is defined in the CIC Plan on the Date of Grant.
 
"Change in Control" means, except as otherwise provided at the end of this
definition, the occurrence of any one or more of the following:


(a)    (Voting Power) any Person or group (as such term is defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)(B)), other than a Subsidiary or any
employee benefit plan (or any related trust) of the Company or any of its
Subsidiaries, acquires or has acquired during the 12-month period ending on the
date of the most recent acquisition by such Person or Persons, ownership of
stock of the Company possessing 30% or more of the combined


5





--------------------------------------------------------------------------------





voting power of all Voting Securities of the Company (such a Person or group
that is not a Similarly Owned Company (as defined below), a "More than 30%
Owner"), except that no Change in Control shall be deemed to have occurred
solely by reason of such ownership by a corporation with respect to which both
more than 70% of the common stock of such corporation and Voting Securities
representing more than 70% of the combined voting power of the Voting Securities
of such corporation are then owned, directly or indirectly, by the Persons who
were the direct or indirect owners of the common stock and Voting Securities of
the Company immediately before such acquisition in substantially the same
proportions as their ownership, immediately before such acquisition, of the
common stock and Voting Securities of the Company, as the case may be (a
"Similarly Owned Company"); or


(b)     (Majority Ownership) any Person or group (as such term is defined in
Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), other than a Subsidiary or
any employee benefit plan (or any related trust) of the Company or any of its
Subsidiaries, acquires ownership of more than 50% of the voting power of all
Voting Securities of the Company or of the total fair market value of the stock
of the Company (such a Person or group that is not a Similarly Owned Company, a
"Majority Owner"), except that no Change in Control shall be deemed to have
occurred solely by reason of such ownership by a Similarly Owned Company; or


(c)     (Board Composition) a majority of the members of the Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election ("Board Turnover"); or


(d)     (Reorganization) the consummation of a merger, reorganization,
consolidation, or similar transaction, or of a plan or agreement for the sale or
other disposition of all or substantially all of the consolidated assets of the
Company, or a plan of liquidation of the Company (any of the foregoing, a
"Reorganization Transaction") that, does not qualify as an Exempt Reorganization
Transaction.




Notwithstanding anything contained herein to the contrary: (i) no transaction or
event shall constitute a Change in Control for purposes of this Agreement unless
the transaction or event constituting the Change in Control also constitutes a
change in the ownership of a corporation (as defined in Treasury Regulation
Section 1.409A-3(i)(5)(v)), a change in effective control of a corporation (as
defined in Treasury Regulation Section 1.409A-3(i)(5)(vi)) or a change in the
ownership of a substantial portion of the assets of a corporation (as defined in
Treasury Regulation Section 1.409A-3(i)(5)(vii)); and (ii) no sale or
disposition of one or more Subsidiaries (“Sale Subsidiary”) or the assets
thereof shall constitute a Change in Control for purposes of this Agreement if
the investments in and advances by the Company and its Subsidiaries (other than
the Sale Subsidiaries) to such Sale Subsidiary as of immediately prior to the
sale or disposition determined in accordance with Generally Accepted Accounting
Principles (“GAAP”) (but after intercompany eliminations and net of the effect
of intercompany reinsurance) are less than 51% of the Consolidated Total
Shareholders’ Equity of the Company as of immediately prior to the sale or
disposition. Consolidated Total Shareholders’ Equity means, at any date, the
total shareholders’ equity of the Company and its Subsidiaries at such date, as
reported in the consolidated financial statements prepared in accordance with
GAAP.


"Exempt Reorganization Transaction" means a Reorganization Transaction that
fails to result in (a) any Person or group (as such term is defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)(B)) becoming a More than 30% Owner or a
Majority Owner, (b) Board


6





--------------------------------------------------------------------------------





Turnover, or (c) a sale or disposition to any Person or group (as such term is
defined in Treasury Regulation Section 1.409A-3(i)(5)(v)(B)) of the assets of
the Company that have a total Gross Fair Market Value (as defined below) equal
to at least forty percent (40%) of the total Gross Fair Market Value of all of
the assets of the Company immediately before such transaction.
“CIC Plan” – see subsection 2(D).
“Good Reason” means “Good Reason” as that term is defined in the CIC Plan on the
Date of Grant.
"Gross Fair Market Value" means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.
"Majority Owner" – see clause (b) of the definition of “Change in Control.”
"More than 30% Owner" – see clause (a) of the definition of “Change in Control.”


“Post-Change Period” means the period commencing on the date on which a Change
in Control first occurs and ending on the earlier of (a) the second anniversary
of the date on which a Change in Control first occurs, and (b) the Expiration
Date.


"Reorganization Transaction" -- see clause (d) of the definition of “Change in
Control.”


“Similarly Owned Company" -- see clause (a) of the definition of “Change in
Control.”





7





--------------------------------------------------------------------------------






ANNEX B


TO


THE ALLSTATE CORPORATION
2019 EQUITY INCENTIVE PLAN
OPTION AWARD AGREEMENT


The Allstate Corporation
Clawback Policy


Effective February 19, 2020
 
The Compensation and Succession Committee of the Board of Directors of The
Allstate Corporation believes that it is appropriate to have a policy regarding
the recoupment of incentive compensation from Award Recipients. The Allstate
Corporation Clawback Policy (the “Policy”) reads as follows: 


I.
Recoupment



1)    If the Company is required to undertake a Restatement, then the Committee
may seek to recover all or any portion of the Recoverable Incentive received by
any Award Recipient during the Applicable Period; or


2)    If an Award Recipient is terminated for Improper Conduct and such Improper
Conduct either has resulted in, or could reasonably be expected to result in, a
Material Adverse Impact, then the Committee may seek to recover all or any
portion of the Recoverable Incentive paid to such Award Recipient during the
Applicable Period.


II.
Definitions



For purposes of this Policy, the following terms shall have the following
meanings:


1) “Applicable Period” means (i) in the case of any Restatement, the three-year
period preceding the date of the Restatement and (ii) in the case of any
Improper Conduct, the three-year period preceding the date of the Award
Recipient’s termination of employment.


2) “Award Recipient” means any person who is or was during the Applicable Period
an executive officer of the Company designated by the Board of Directors as a
Section 16 officer under the Exchange Act (or any successor rule) or an
Executive Vice President, as designated on the payroll system of the Company or
any subsidiary.


3) “Committee” means the Compensation and Succession Committee with respect to
any recovery determination under this Clawback Policy. The Committee has the
sole and absolute discretion to interpret, apply, enforce and make all
determinations pursuant to the policy.


4) “Company” means The Allstate Corporation.


5) “Exchange Act” means the Securities Exchange Act of 1934, as amended.


6) “Improper Conduct” means a violation of the Allstate Global Code of Conduct,
as it is amended from time to time, occurring after the effective date of this
Policy and within the five-year period preceding the Award Recipient’s
termination of employment.




1





--------------------------------------------------------------------------------





7)  “Material Adverse Impact” means any material adverse impact on the
reputation of, or a material adverse economic consequence for, the Company or
any subsidiaries, including direct harm to shareholders, reputational harm that
adversely affects customer or investor confidence, damage to the Company’s
competitiveness, stock price or long-term shareholder value.


8) “Recoverable Incentive” means


(i) in the case of a Restatement, the amount subject to repayment shall be an
amount up to the amount (determined on a tax-neutral basis) of such:
 
(a)    cash incentive compensation including awards under the Annual Executive
Incentive Plan paid during the Applicable Period that exceeded the amount of
cash incentive compensation that otherwise would have been paid had it been
determined based on the Restatement, as determined by the Committee;


(b)    performance stock awards that vested during the Applicable Period that
exceeded the number of performance stock awards that otherwise would have been
vested had it been determined based on the Restatement, as determined by the
Committee;


(c)    restricted stock units that vested in each year of the Applicable Period,
the repayment amount to be determined by:


(1) if the original cash incentive funding for such year was greater than 100%
and the recalculated cash incentive funding is greater than 100%, then no
restricted stock units will be subject to clawback;


(2)
If the original cash incentive funding for such year was greater than 100% and
the recalculated cash incentive funding is less than 100%, then the portion of
the restricted stock units vested in the respective fiscal year which are
subject to clawback will be based on the difference between 100% and the
recalculated cash incentive percentage;



(3)
If the original cash incentive funding for such year was less than 100%, then
the portion of the restricted stock units vested in the respective fiscal year
which are subject to clawback will be based on the difference between the
original cash incentive funding and the recalculated cash incentive funding
percentage. 



(ii)  in the case of any termination for Improper Conduct, the amount of any
incentive compensation (determined on a tax-neutral basis) including cash paid
and equity awards vesting during the period beginning with the date the Improper
Conduct first began and ending on the date of termination for Improper Conduct.
With respect to performance stock awards that are subject to recovery pursuant
to this provision, the pro-rata portion of performance stock awards representing
the period before the Improper Conduct first began will not be subject to
recovery.


9) “Restatement” means any material restatement (occurring after the effective
date of this
Policy) of any of the Company’s financial statements that have been filed with
the SEC under the Exchange Act or the Securities Act of 1933, as amended, within
the five-year period preceding the date of the Restatement.


10) “SEC” means the Securities and Exchange Commission.




2





--------------------------------------------------------------------------------





III.
Committee Administration



The authority to manage the operation and administration of this Policy is
vested in the Committee. The Committee may seek to recover all or any portion of
the Recoverable Incentive, taking into account the following considerations as
it determines appropriate:


• The likelihood of success of recouping the compensation under governing law
relative to the effort involved;
• Whether the recoupment may prejudice the Company’s or any subsidiary’s
interest in any related proceeding or investigation;
• Whether the expense required to recoup the compensation is likely to exceed
the Recoverable Incentive;
• The passage of time since the occurrence of the Improper Conduct;
• Any pending legal action related to the Improper Conduct; and
• Any other factors the Committee may deem appropriate under the circumstances.
 
Subject to applicable law, the Committee may seek to recoup such Recoverable
Incentive in the manner it chooses including by requiring any affected Award
Recipient to repay such amount to the Company or any subsidiary; by set-off; by
reducing future compensation; or by such other means or combination of means as
the Committee determines to be appropriate. In addition, the Committee may
determine whether and to what extent additional action is appropriate to address
the circumstances surrounding such Restatement or such Termination for Improper
Conduct so as to minimize the likelihood of any recurrence and to impose such
other discipline as it determines appropriate.


The return of the Recoverable Incentive is in addition to and separate from any
other relief available to the Company or any other actions as may be taken by
the Committee in its sole discretion.


IV.
Choice of Law and Blue Pencil



This Policy, and all determinations made and actions taken pursuant to this
Policy, shall be governed by the laws of the state of Delaware and applicable
federal laws, excluding any conflicts or choice of law rule or principle.


In the event that any provision of this Policy is unenforceable under applicable
law, the validity or enforceability of the remaining provisions will not be
affected. To the extent any provision of this Policy is determined by a court or
arbitrator to be unenforceable, a court or arbitrator shall interpret or modify
the Policy, to the extent necessary, for it to be enforceable to the maximum
extent possible.  The provisions of this Policy will, where possible, be
interpreted so as to sustain its legality and enforceability.


V.
Arbitration



All aspects of any dispute between an Award Recipient and the Company (including
a dispute with any of its subsidiaries) that includes a controversy or claim
arising out of or relating to this Policy or the breach thereof (including any
aspects of such dispute that are in addition to those relating to this Policy or
breach thereof) shall be settled by final, binding and non-appealable
arbitration in accordance with the terms of the Mutual Arbitration Agreement
entered into by and between the Award Recipient and the Company or any
subsidiary.




3



